Title: From John Adams to John Adams, 18 November 1815
From: Adams, John
To: Adams, John



My dear John
Quincy Nov. 18. 1815

I am charmed with the Chirography of your Letter of the Eleventh of September to your Grandmother. If your proficiency in your other Studies is in proportion to your improvement in your hand writing you will soon be a first rate Scholar. Your Account of the Accademy at Ealing is quite Satisfactory. If under Such Masters pursuing Such Studies and Exercises, with Such Companions, you do not lay the foundation of a good and Usefull and agreable Man, you will deserve to be ducked from the Yard Arm on your return to your Country.
You and your Brother Charles must be young Gentlemen of close Attention and critical Observation, to be able to distinguish the Names Faces, Figures gaits and Airs of 140 out of 275 of your Comrads in so short a time. I hope you will conduct with the Utmost Civility, Kindness and respect towards the whole 275 and especially be Submissive and obedient to your Masters.
I learn with pleasure, that you have at the Boston house a pretty Garden of Fruits and Vegetables. You can as yet have no Idea of the felicity of a little garden and a little Farm, in old age, after passing through the Storms of Life.
I am glad you have a Pew in Ealing Church: but you have not told Us whether it is Episcopalian or Presbyterian, who are the Clergymen who officiate, nor whether the Church resembles the Episcopalian or the Congregational Church in Quincy. of whatever denomination it may be, I hope you will continue to Attend it, every Sunday.
You have, my dear Child, Advantages which ought to excite your most thoughtful Consideration. As very few of your Countrymen have ever enjoyed Such means and Opportunities as yours; more will be justly expected from you than from the common run of american Scholars; and it becomes your duty, not to disappoint Such reasonable Expectations.
You are as yet too young to determine on a Profession for Life. Wait till you have time for mature consideration of the Health and Strength of your Body, the qualities of your Mind and the Propensities of your heart. Some Profession you must pursue
And may Heaven bless you in whatever virtuous Course you may take.
John Adams.